COYNE, Justice.
Defendant was charged in district court with two counts of criminal sexual conduct in the first degree, Minn.Stat.' § 609.342(f)(i) (1980) (sexual penetration by a person where the person is aided by an accomplice who uses force or coercion to cause the complainant to submit) and section 609.342(c) (sexual penetration where circumstances existing at the time of the act caused the complainant to have a reasonable fear of imminent great bodily harm). A district court jury found defendant guilty of both counts. The trial court sentenced defendant on the first count to 76 months in prison, which is the presumptive sentence for the offense (severity level VIII) by a person with defendant’s criminal history score (three). The trial court did not adjudicate defendant guilty with respect to the other count. On this appeal from judgment of conviction defendant seeks an outright reversal on the ground of insufficiency of evidence. Alternatively, he seeks a new trial on the ground that (a) the trial court prejudicially erred in admitting evidence of the contents of the victim’s complaint to neighbors immediately after the act and (b) his public defender failed to represent him effectively. There is no merit to any of these contentions, and we affirm.
Affirmed.